NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ENRIQUE RODRIGUEZ-MARES,                  No.    16-71141
AKA Jaime Enrique Mares-Rodriguez,
AKA Jaime Enrique Maresrodriguez, AKA           Agency No. A200-807-171
Jaime Enrique Rodriguez, AKA Jaime
Rodriguez-Mares,
                                                MEMORANDUM*
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jaime Enrique Rodriguez-Mares, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s (“IJ”) decision denying cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. §1252. We review de novo claims of due

process violations. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014).

We deny in part and dismiss in part the petition for review.

      Rodriguez-Mares has not demonstrated the agency violated due process by

allowing one IJ to sign the decision on behalf of the prior IJ who had since retired,

where he has not shown prejudice. See id. at 830 (“To prevail on a due-process

claim, a petitioner must demonstrate both a violation of rights and prejudice.”).

      Rodriguez-Mares also has not shown the agency’s application of the

“exceptional and extremely unusual hardship” standard violated due process,

where he has not shown the application of the standard prejudiced his case. See id.;

Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006-07 (9th Cir. 2003) (agency’s

interpretation of the hardship standard did not violate due process, and even if it

had, alien had not shown prejudice from its application to the facts of the case).

      Rodriguez-Mares’ contention that the BIA violated due process by failing to

adequately set forth the reasons behind its decision is unsupported, where the BIA

sufficiently addressed the contentions he raised in his brief. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is merely that [the

BIA] consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely


                                          2                                    16-71141
reacted.” (citation omitted)). To the extent Rodriguez-Mares contends the BIA

failed to address whether the IJ properly evaluated and addressed the evidence, we

lack jurisdiction to consider this contention, where he did not raise it before the

BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     16-71141